     Case 2:18-cv-01714-DGC Document 30 Filed 11/13/18 Page 1 of 10



 1   Jean-Jacques Cabou (Bar No. 022835)
     PERKINS COIE LLP
 2   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 3   Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     JCabou@perkinscoie.com
 5   DocketPHX@perkinscoie.com

 6   Attorneys for Defendant Twitter, Inc.

 7                            UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF ARIZONA

 9   Craig R. Brittain, an individual and US Senate
     candidate in Arizona in the 2018 Federal         No. 18-cv-01714-PHX-DGC
10   Elections;
11   Brittain For US Senate, a Principal Campaign     DEFENDANT TWITTER, INC.’S
     Committee (And on behalf of all similarly        REPLY IN SUPPORT OF
12   affected users of Twitter),                      MOTION TO TRANSFER VENUE
13                        Plaintiffs,
14          v.
15   Twitter, Inc., a California corporation,
16                        Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
          Case 2:18-cv-01714-DGC Document 30 Filed 11/13/18 Page 2 of 10



 1   I.       INTRODUCTION
 2            Despite having twice agreed to the Terms of Service (“Terms”) governing use of the

 3   services provided by defendant Twitter, Inc. (“Twitter”), Plaintiffs Craig R. Brittain and

 4   Brittain For Senate now seek to avoid the forum-selection clause in those Terms. See Dkt.

 5   27. Notably, however, Plaintiffs do not dispute that (1) they agreed to the Terms, (2) the

 6   Terms’ forum-selection clause is mandatory and not permissive, and (3) their claims in this

 7   action are within the scope of the clause. Rather, Plaintiffs argue that the forum-selection

 8   clause should not be enforced because (1) the Terms comprise an illusory contract, (2) Craig

 9   R. Brittain is a pro se litigant who is proceeding in forma pauperis, (3) federal questions

10   and breach of contract claims cannot be transferred, and (4) transfer would be against

11   Arizona public policy. Plaintiffs’ arguments do not meet the heavy burden required to avoid

12   enforcement of a valid forum-selection clause. This action should therefore be transferred

13   to the Northern District of California.

14   II.      ARGUMENT
15            A.     Twitter’s Terms Are Neither Illusory nor Unconscionable, and Plaintiffs’
                     Agreement Created an Enforceable Contract
16
17            Plaintiffs contend that Twitter’s Terms are illusory and unconscionable, such that

18   the forum-selection clause cannot be enforced. Not so. Twitter’s Terms impose mutual

19   obligations on both Twitter and its users, and are of the precise type that courts in this district

20   and others within the Ninth Circuit routinely enforce.

21            Plaintiffs’ primary argument is that the existence of a unilateral modification clause

22   renders the entire agreement illusory and unenforceable. Dkt. 27 ¶¶ 1, 4-6. The applicable

23   Terms provide:

24                   We may revise these Terms from time to time. The changes will
                     not be retroactive, and the most current version of the Terms,
25                   which will always be at twitter.com/tos, will govern our
                     relationship with you. We will try to notify you of material
26                   revisions, for example via a service notification or an email to
                     the email associated with your account. By continuing to access
27                   or use the Services after those revisions become effective, you
                     agree to be bound by the revised Terms.
28
      Case 2:18-cv-01714-DGC Document 30 Filed 11/13/18 Page 3 of 10



 1   Decl. of Courtney Smith in Supp. of Twitter’s Mot. to Transfer Venue, Dkt. 23 (“Smith
 2   Decl.”) ¶ 7, Ex. D; see also id. ¶ 7, Ex. C (“We may revise these Terms from time to time,
 3   the most current version will always be at twitter.com/tos. If the revision, in our sole
 4   discretion, is material we will notify you via an @Twitter update or e-mail to the email
 5   associated with your account. By continuing to access or use the Services after those
 6   revisions become effective, you agree to be bound by the revised Terms.”). These
 7   provisions are enforceable and do not render Twitter’s Terms illusory for several reasons.
 8          First, contrary to Plaintiffs’ suggestion, a unilateral modification clause does not
 9   render an agreement per se illusory. See, e.g., Bassett v. Elec. Arts, Inc., 93 F. Supp. 3d 95,
10   106 (E.D.N.Y. 2015) (“[T]he fact that one party to an arbitration agreement has the
11   unilateral right to modify that agreement does not automatically render the agreement
12   illusory.”); Serpa v. California Sur. Investigations, Inc., 155 Cal. Rptr. 3d 506, 514 (Ct.
13   App. 2013) (“[I]t has long been the rule that a provision in an agreement permitting one
14   party to modify contract terms does not, standing alone, render a contract illusory . . . .”).
15          Similarly, Arizona courts recognize that agreements are only illusory where there is
16   no “mutuality of obligation.” Great W. Bank v. LJC Dev., LLC, 362 P.3d 1037, 1043 (Ariz.
17   Ct. App. 2015). The forum selection clause at issue here mandates that both Plaintiffs and
18   Twitter must pursue claims in the courts of San Francisco County. See Smith Decl. ¶ 7, Exs.
19   C-D (providing that “all” claims and disputes “will be brought” in that forum (emphasis
20   added)). Twitter also is bound by its own promise to provide notice to users of “material”
21   changes to the Terms. See Smith Decl. ¶ 7, Ex. D (“We will try to notify you of material
22   revisions . . . .”); id. ¶ C (“If the revision, in our sole discretion, is material we will notify
23   you . . . .”). That the forum-selection clause involves an exchange of obligations by both
24   parties to the contract confirms that the agreement is enforceable and not illusory. Cf. Keena
25   v. Groupon, Inc., 192 F. Supp. 3d 630, 639 (W.D.N.C. 2016) (finding arbitration provision
26   non-illusory where both parties were bound to arbitrate), appeal dismissed, 886 F.3d 360
27   (4th Cir. 2018).
28
                                                     -2-
      Case 2:18-cv-01714-DGC Document 30 Filed 11/13/18 Page 4 of 10



 1          Second, the key case on which Plaintiffs’ theory rests, In re Zappos.com, Inc.,
 2   Customer Data Security Breach Litigation, 893 F. Supp. 2d 1058, 1066 (D. Nev. 2012),
 3   involved a materially distinct retroactive modification provision. The retroactivity—which
 4   does not exist here—was the “fatal flaw” with the Zappos modification clause. See Williams
 5   v. TCF Nat. Bank, No. 12 C 05115, 2013 WL 708123, at *10 (N.D. Ill. Feb. 26, 2013)
 6   (upholding terms of use with unilateral modification clause and distinguishing Zappos on
 7   retroactivity grounds); see also Zappos, 893 F. Supp. 2d at 1066 (observing that “if a
 8   consumer sought to invoke arbitration pursuant to the Terms of Use, nothing would prevent
 9   Zappos from unilaterally changing the Terms and making those changes applicable to that
10   pending dispute if it determined that arbitration was no longer in its interest” (emphasis
11   added)). Here, Twitter has not sought to reserve the right to retroactively modify its Terms.
12   See Smith Decl. ¶ 7, Exs. C-D. Nor has it ever modified them on this point—Twitter has
13   never selected a forum other than the courts of San Francisco county, where Twitter is
14   headquartered. See id.; see also generally Twitter, Previous Terms of Service,
15   https://twitter.com/en/tos/previous. Put differently, here Twitter seeks only to do what both
16   parties have always agreed to do—bring all claims and disputes in the courts of San
17   Francisco County.
18          Finally, Plaintiffs’ contention that the Terms are illusory is “obviously frivolous”
19   because Plaintiffs are themselves pursuing a claim for breach of contract, see FAC ¶¶ 18-
20   20, and “[o]ne cannot both sue for breach of a contract and at the same time argue that the
21   terms of that contract are [unenforceable as illusory].” Talyancich v. Microsoft Corp., No.
22   C12-1128-JCC, 2012 WL 12941690, at *4 n.3 (W.D. Wash. Nov. 2, 2012); cf. Dkt. 27 ¶ 4
23   (alleging “the entirety of the contract is invalid” and claiming “that Twitter’s ‘Terms of
24   Service’ contract in entirety . . . is unenforceable”).
25          Plaintiffs’ other arguments are equally unavailing. Plaintiffs appear to suggest that
26   the Terms are invalid because they do not include an arbitration clause. See, e.g., Dkt. 27
27   ¶ 1 (citing “legally required arbitration”), ¶ 4 (citing lack of “opportunity for bargaining or
28   mandatory arbitration”). Twitter is not obligated to include an arbitration provision in its
                                                     -3-
       Case 2:18-cv-01714-DGC Document 30 Filed 11/13/18 Page 5 of 10



 1   terms of use. See Schoneberger v. Oelze, 96 P.3d 1078, 1082 (Ariz. Ct. App. 2004)
 2   (“Arbitration is a creature of contract law.”).
 3          Plaintiffs also recite that “the contract itself is unconscionable,” Dkt. 27 ¶ 4, but do
 4   not present any argument to support that statement. The record plainly shows that the Terms
 5   are neither substantively nor procedurally unconscionable. Twitter’s services are free and
 6   forum-selection clauses are presumptively valid, so there is no basis to conclude the relevant
 7   Terms are substantively unconscionable—i.e., “one-sided,” “oppress[ive],” or significantly
 8   disparate in “cost-price.” Maxwell v. Fid. Fin. Servs., Inc., 907 P.2d 51, 58 (Ariz. 1995);
 9   see also Dunn v. FastMed Urgent Care PC, 424 P.3d 436, 442 (Ariz. Ct. App. 2018) (“A
10   party challenging a forum-selection clause bears the burden of showing its
11   unenforceability . . . .”).
12          In addition, Twitter’s Terms are presented as a “clickwrap” agreement: all Twitter
13   users are presented with and must affirmatively assent to the terms of use at the time of
14   registration. See Smith Decl. ¶¶ 2-3, Exs. A-B (describing registration process). Courts
15   regularly hold that such agreements are valid and not procedurally unconscionable. See, e.g.,
16   United States v. Drew, 259 F.R.D. 449, 462 (C.D. Cal. 2009) (collecting cases and
17   observing that “[c]lickwrap agreements have been routinely upheld”); see also Ekin v.
18   Amazon Servs., LLC, 84 F. Supp. 3d 1172, 1175-76 (W.D. Wash. 2014) (upholding
19   clickwrap terms of use with unilateral modification clause and distinguishing Zappos
20   because the Zappos clause was contained in a “browsewrap agreement which required
21   absolutely no affirmative action on the part of consumers” (internal quotation marks
22   omitted)). That Plaintiffs did not have the opportunity to bargain over the Terms does not
23   suffice to show procedural unconscionability. Davis v. USA Nutra Labs, 303 F. Supp. 3d
24   1183, 1196 (D.N.M. 2018) (rejecting argument that Groupon’s Terms of Use were
25   procedurally unconscionable because they were “offered by Groupon to its members
26   through a clickwrap process on a take-it-or-leave-it basis, without an opportunity for
27   bargaining” where plaintiff could have chosen to purchase the item at issue from a different
28   merchant).
                                                       -4-
      Case 2:18-cv-01714-DGC Document 30 Filed 11/13/18 Page 6 of 10



 1          In short, Twitter’s Terms, including the forum selection clause, are enforceable and
 2   neither illusory nor unconscionable.
 3          B.     Plaintiffs’ In Forma Pauperis and Pro Se Status Does Not Preclude
                   Transfer
 4
 5          Plaintiffs “have not carried their heavy burden to show that enforcement of the
 6   forum-selection clause would deprive them of their day in court.” Yei A. Sun v. Advanced
 7   China Healthcare, Inc., 901 F.3d 1081, 1093 (9th Cir. 2018). Plaintiffs relay the difficulties
 8   they face litigating this action in light of Plaintiff Craig R. Brittain’s status as a pro se
 9   litigant proceeding in forma pauperis. Dkt. 27 ¶ 1, ¶ 5.         Twitter acknowledges that
10   proceeding pro se and in forma pauperis makes pursuing litigation more difficult than it
11   would be for a litigant with legal representation and ample financial resources. But
12   Plaintiffs’ financial circumstances cannot remake their contract with Twitter. And Plaintiffs
13   have not identified any ways in which litigating in the Northern District of California would
14   be more difficult than litigating in the District of Arizona. Indeed, the Northern District of
15   California allows litigants to file by mail or by fax, eliminating the need for Mr. Brittain to
16   bicycle or use public transportation to this Court for filing. See Dkt. 27 ¶ 1; N.D. Cal. Civil
17   L.R. 5-3; see also U.S. District Court, Northern District of California, Filing Procedures
18   (San Francisco), available at https://www.cand.uscourts.gov/filingprocsf (last visited Nov.
19   9, 2018); U.S. District Court, Northern District of California, Pro Se Handbook at 13,
20   available at https://www.cand.uscourts.gov/prosehandbook. Plaintiffs also could renew
21   their request for electronic filing with the Northern District of California. See N.D. Cal.
22   Civil L.R. 5-1(b); Dkts. 3, 10, 12, 15, 17. 1
23
            1
              Plaintiffs have not argued that any travel to California that may be required would
24   pose an undue hardship sufficient to satisfy “the ‘heavy burden of proof,’ required to set
     aside the [forum-selection] clause on grounds of inconvenience.” Carnival Cruise Lines,
25   Inc. v. Shute, 499 U.S. 585, 595 (1991). Even if they had made this argument, however, it
     would not be sufficient to outweigh enforcement of the selected forum. Compare, e.g.,
26   Joseph v. Amazon.Com, Inc., No. C12-06256 HRL, 2013 WL 4806462, at *6 (N.D. Cal.
     Sept. 9, 2013) (rejecting argument against enforcement of forum-selection clause where
27   “Plaintiff asserts that travel will present a hardship, but there is no indication that he is
     infirm, disabled, or otherwise financially unable to travel”), with Walker v. Carnival Cruise
28   Lines, 107 F. Supp. 2d 1135, 1142 (N.D. Cal. 2000) (declining to enforce forum-selection
                                                     -5-
      Case 2:18-cv-01714-DGC Document 30 Filed 11/13/18 Page 7 of 10



 1          The difficulties that Plaintiffs face proceeding pro se and in forma pauperis exist in
 2   the District of Arizona just as they do in the Northern District of California. There is no
 3   basis to deny transfer on this ground.
 4          C.     The Nature of Plaintiffs’ Claims Do Not Weigh Against Transfer
 5          Plaintiffs appear to contend that transfer is inappropriate because (1) whether Twitter
 6   qualifies as a public forum within the meaning of the First Amendment is a federal question
 7   for which venue rests exclusively in the District of Arizona, where Plaintiffs contend the
 8   majority of the events occurred; and (2) Plaintiffs have asserted a claim for breach of
 9   contract. These arguments lack merit.
10          First, there is no basis for Plaintiffs’ contention that only the District of Arizona may
11   decide the federal question of whether Twitter is a public forum. Any federal district court—
12   including the Northern District of California—is equally qualified to interpret and apply
13   federal law. See 28 U.S.C. § 1331 (granting original jurisdiction over federal questions to
14   “[t]he district courts”); cf. Hunter v. United Van Lines, 746 F.2d 635, 639 (9th Cir. 1984)
15   (“[T]he principal purpose of giving federal courts original jurisdiction over federal claims
16   is to afford parties relying on federal law a sympathetic, knowledgeable forum for the
17   vindication of their federal rights . . . .” (emphases added)). Indeed, even in the absence of
18   the forum-selection clause, the Northern District of California would be a proper venue for
19   Plaintiffs’ claims because it is a “judicial district in which [the] defendant resides.” 28 U.S.C.
20   § 1391(b)(2), (c)(2), (d); see Smith Decl. ¶ 4, Exs. C-D (Twitter’s headquarters are located
21   in San Francisco, California).
22          Further, courts regularly enforce forum-selection clauses to transfer claims that pose
23   federal questions and claims for breach of contract. See, e.g., Spectra Fin. Servs. LLC v.
24   RMP Capital Corp., No. 2:13-CV-02181 JWS, 2014 WL 1338507, at *4 (D. Ariz. Apr. 3,
25
26   clause selecting Florida as the venue because of the “degree, combination, or cumulative
     effect of severe physical and economic disabilities” faced by the named plaintiffs, both of
27   whom were wheelchair-bound and unable to travel by air, while acknowledging the
     “numerous cases . . . which support the proposition that physical and financial hardships are
28   simply of no consequence to a court’s fundamental fairness inquiry”).
                                                     -6-
      Case 2:18-cv-01714-DGC Document 30 Filed 11/13/18 Page 8 of 10



 1   2014) (enforcing forum-selection clause contained in agreement, including for breach-of-
 2   contract claim alleging material breach of that agreement); Stone v. Cty. of Lassen, No.
 3   2:12-CV-01946-MCE, 2013 WL 269085, at *4 (E.D. Cal. Jan. 23, 2013) (enforcing forum-
 4   selection clause in employment agreement, including for claims brought under the First
 5   Amendment).
 6          Finally, it is far from clear that the majority of relevant events took place in
 7   Arizona—Twitter’s headquarters are located in San Francisco, California, and that is where
 8   any decisions to suspend or terminate Plaintiffs’ account would have been made and
 9   implemented. See Compl., Dkt. 1 ¶ 44; FAC ¶ 12; Smith Decl. ¶ 4, Exs. C-D.
10          D.     Arizona’s Public Policy Favors Enforcing Forum-Selection Clauses
11          Plaintiffs offer no basis for their conclusory statement that “the public policy of the
12   Venue of the District of Arizona is superior to that of the requested forum.” Dkt. 27 ¶ 5.
13   Plaintiffs cite the supposed “public interest of over one billion total users,” including the
14   allegedly “tens of millions who have been censored, deverified or suspended by Twitter,”
15   id., but draw no connection between the interests of those users—most of whom are not
16   located in Arizona—and Arizona public policy. In fact, “Arizona public policy favors
17   enforcing forum selection clauses.” Desert Autosports LLC v. Auto. Fin. Corp., No. CV-
18   13-01211-PHX-DGC, 2013 WL 4231151, at *2 (D. Ariz. Aug. 14, 2013) (emphasis added);
19   see also Kingman Hosp. Inc. v. MPC Computers, LLC, No. CV-07-8160-PCT-PGR, 2008
20   WL 2065241, at *2 (D. Ariz. May 14, 2008) (“Arizona courts routinely hold that forum
21   selection clauses are presumptively valid and that the party claiming the oppressiveness or
22   unreasonableness needed to invalidate such a clause must meet a heavy burden of proof.”
23   (citing Bennett v. Appaloosa Horse Club, 35 P.3d 426, 428, 41 (Ariz. App. 2001))).
24          The public policy of Arizona therefore supports transfer.
25
26
27
28
                                                   -7-
       Case 2:18-cv-01714-DGC Document 30 Filed 11/13/18 Page 9 of 10



 1   III.   CONCLUSION
 2          For the reasons discussed above and in Twitter’s Motion to Transfer, Dkt. 22, Twitter

 3   respectfully asks this Court to transfer this action to the Northern District of California. 2

 4
 5    Dated: November 13, 2018              PERKINS COIE LLP
 6
 7                                          By: /s/ Jean-Jacques Cabou
                                                Jean-Jacques Cabou
 8                                              2901 North Central Avenue, Suite 2000
                                                Phoenix, Arizona 85012-2788
 9
                                            Attorneys for Defendant Twitter, Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
            2
              Plaintiffs request oral argument on Twitter’s Motion to Transfer and Plaintiffs’
27   Motion to Compel. Dkt. 27 ¶ 13. Twitter considers oral argument unnecessary to decide the
     issues raised in these pleadings, but if the Court determines a hearing may be helpful in
28   reaching its decision, Twitter is of course prepared to attend and argue its position.
                                                    -8-
      Case 2:18-cv-01714-DGC Document 30 Filed 11/13/18 Page 10 of 10



 1                                 CERTIFICATE OF SERVICE
 2            I hereby certify that on November 13, 2018, I electronically transmitted the
 3   foregoing document to the Clerk’s Office using the CM/ECF System for filing.
 4            I further certify that I served the attached document by U.S. Mail on the following,
 5   who are not registered participants of the CM/ECF System:
 6
              Craig R Brittain
 7            8625 E Sharon Dr.
              Scottsdale, AZ 85260
 8            602-502-5612
 9            Email: craigrbrittain@gmail.com
              PRO SE
10
              Brittain For US Senate
11
              c/o Craig R Brittain
12            8625 E Sharon Dr.
              Scottsdale, AZ 85260
13            602-502-5612
14            Email: craigrbrittain@gmail.com
              PRO SE
15
                                                s/     Indy Fitzgerald
16
17
     142093334.3
18
19
20
21
22
23
24
25
26
27
28
